Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19   PageID.372   Page 1 of 15




                              EXHIBITC
Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19   PageID.373   Page 2 of 15




                      UNITED STA1ES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MICHELLE REYNOLDS, as Personal        Case No. 2:18-cv-13669
 Representative of the Estate of       Hon. Gershwin A. Drain
 CODY REYNOLDS, Deceased,              Mag. Judge Stephanie Dawkins Davis

       Plaintiff
               '
 v.

 OFFICER RYAN ADDIS and
 CITY OF ROYAL OAK,

       Defendants.


 Moss & COLELLA, P.C.                   SEWARD HENDERSON PLLC
 By: A. Vince Colella (P49747)          By: T. Joseph Seward (P35095)
     Victor Balta (P77805)                  Kali M. L. Henderson (P76479)
 Attorn~sfar Plaintiff                  Attorn~sfar Defendants
 28411 Northwestern Hwy., Ste. 1150     210 East 3rd Street, Suite 212
 Southfield, Michigan 48034             Royal Oak, Michigan 48067
 P: (248) 945-0100                      P: (248) 733-3580
 F: (248) 945-1801                      F: (248) 733-3633
 E: vco1eJ1a@mosscolella.com            E: jseward@sewarclhenderson.com
    vbalta@mosscole]Ja.com                 khenderson@sewardhenderson.com



      DEFENDANTS OFFICER RYAN ADDIS AND CITY OF ROYAL OAK'S NoN-
           REIAINED EXPERT DISCLOSURE OF JASON D. PERNICK
Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19          PageID.374     Page 3 of 15




       Now COME Defendants, OFFICER RYAN ADDIS and the CITY OF ROYAL OAK,
 by and through their attomeys, and pursuant to Fed. R. Civ. P. 26(a)(2)(c) for their Non-

 Retained Expert Disclosure ofJason D. Pemick, state as follows:

 E:q,ert's Name:                  Jason D. Pemick, Oakland County Prosecutor's
                                  Office.

 Subject Matter of
 Testimony:                        Ofc. Addis' Justified Use of Force/Constitutional
                                   Use of Force

 Sumrnai;y of Expected
 Facts and Opinions:              Attomey and Prosecutor Pemick, of the Oakland
                                   County Prosecutor's        Office, reviewed          the
                                  investigative materials related to the May 14, 2018,
                                  incident involving Ofc. Ryan Addis and Cody
                                  Reynolds to detennine whether any criminal charges
                                  should be brought against Ofc. Addis or, in the
                                  alternative, the shooting was justified. He reviewed
                                  the police reports; medical examiner materials;
                                  medical records of Douglas, :Michelle, and Cody
                                  Reynolds; in-car videos; interviews; photographs;
                                  scene scan; and 911 call and radio traffic related to the
                                  incident. Based upon these materials, Mr. Pemick
                                  concluded that it was reasonable for Ofc. Addis to
                                  believe Mr. Reynolds posed an immediate threat of
                                  death or physical injury and the use of deadly force
                                  was reasonable because (1) Ofc. Addis was
                                  responding to the scene of a reported stabbing; (2)
                                  Officer Addis confronted Mr. Reynolds a short
                                  distance from the scene, and Mr. Reynolds was
                                  ordered to stop twice before he complied; (3) Mr.
                                  Reynolds answered affirmatively that he had stabbed
                                  somebody; (4) the knife could have been concealed by
                                  Mr. Reynolds and he would not respond as to where
                                  the knife was; (5) Mr. Reynolds hung his head, took a
                                  deep breath, and walked toward Ofc. Addis after
                                  being ordered to stop; (6) Mr. Reynolds momentarily
                                  moved toward the ground, then sprang up and lunged
                                            2
Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19        PageID.375     Page 4 of 15




                                 at Ofc. Addis; (T) Ofc. Addis, believing he was about
                                 to be stabbed, braced himself and fired until Mr.
                                 Reynolds fell to the ground incapacitated and no
                                 longer a threat Mr. Pemick documented his work,
                                 findings, and opinions in a report issued on August
                                 15, 2018. That Report was attached to Defendants'
                                 Initial Disclosures as Exhibit 3, KH000060-
                                 KH000069. It is attached hereto as Exhibit 1.

                          Respectfully submitted,

                          SEWARD HENDERSON Pl.LC

                          ls/Michael A. Knoblock (P77544)
                          Attom~sfar Defendants
                          210 East 3rd Stteet, Suite 212
                          Royal Oak, Michigan 48067
                          P: (248) 733-3580
                          F: (248) 733-3633
                          E: mknohlock@sewardhenderson.com

 Dated: August 8, 2019

                              PROOF OF SERVICE

      I hereby certify that I served the foregoing document and this Proof of
      Service upon all counsel of record, via U.S. First Class Mail and email, on
       August 15, 2019.

                                         Isl Alexandra. R. Lazarow
                                       Alexandra R Lazarow
                                       Administrative Assistant
                                       Seward Henderson PLLC
                                       admin-asst@sewadhenderson.co1n




                                          3
•   i
        Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19   PageID.376   Page 5 of 15




                   EXH1BIT1
Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19                                    PageID.377          Page 6 of 15




                                                                                                        JESSICA. R. C®PER
                                                                                                               Prosecutor
                                                                                                             Paul T Walton
                                                                               August 15, 2018


  D/Sgt Robert Miller
  Special Investigations Unit
  Oakland County Sheriffs Office
  1200 N. Telegraph Road
  Pontiac, MI 48341

              Re:        Officer Involved Shooting
                         Royal Oak Police Department
                         May 14, 2018

  Dear Sgt. Miller:

         At your request, we have revievved the investigation into the officer involved use
  of force that resulted in the death of Cody Reynolds in Royal Oak on May 14, 2018.

                                            Investigative Materials Reviewed

             The following materials were reviewed:

 Royal Oak Police Department (ROPD) Reports
 CR 18-16755
 CR 18-16790

 Oakland County Sheriffs Office (OCSO) Reports.
 CR 18-89421
 Forensic Laboratory Reports for Laboratory# 18-1307
       Request Number 0001: Scene Processing/Evidence Collection
       Request Number 0002: Firearms Evidence Examination
 Computer Crimes Unit Examination Report

 Oakland County Medical Examiner's Office (OC:tvIE)
 Autopsy Report Case# 18-2990
 OCME Toxicology Report
 NlvIS Labs Toxicology Report for Work order 18160187



 i 200 i\.. Tt:!legrapn i\d.   Wes: VVing - oiag. t 4-i:   Pontiac. Ml 48341   p: 248-858-0656     f: 248-858-0660
                                                                                                 KHoooo6o - Initial Discls
      Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19           PageID.378    Page 7 of 15




        Letter to D/Sgt. Robert Miller
        August 10, 2018
        Page2

         Medical Records
        .Douglas Reynolds -Admission Date: S/14/18
         Michelle R.eynolds-Aclmission Date: S/14/18
         Cody Reynolds- Various Admissions
               Admission Date: S/14/18    •
               Admission Date: 2/25/17
               Admission Date: 1l/lS/15
               Admission Date: 2/18/14

        ROPD In-Car Videos
            801 - Officer Ratliff
            802 - Officer Addis
            809- Officer Staniszewski
            811 - Officer Platt
             818 - Lieutenant VanNess
            826 - Officer Desano

        Interviews
·._            Officer Ryan Addis
               Officer Iobn Tobin
               Hospital Interviews with Douglas and Michele Reynolds
               OCSO Interviews ofDouglas and Michele Reynolds

        OCSO Scene Photos
        OCS03DScan
        OCMBPhotos
        Photos by Detective Murray
        Photos by Officer Ratcliff
        Photos by Detective Banetto
        ROPD 91 ICall and Radio Traffic
        Additional Materials Revicnyed
        Oakland County Prosecutor's ·office Case File: Peo.nle Y Cody Reynolds CR. 17-263597-
        FH/PO 17-44709

                                          Description of Byent

               In the early moming hours ofMay 14, 2018, Cody Reynolds, a 20 year old

-       resident of Royal Oak, woke his parents who were asleep in their bedroom. It appeared



                                                                            KH000061-    Initial Discls
      Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19                         PageID.379        Page 8 of 15




        Letter to D/Sgt. Robert Miller

-       August 10,2018
        Page3

        to Reynolds' paren1s that he was under the influence of some drug. He was descn1>ed as
        "mumbling," "bizzare," and "psychotic."

               Reynolds' father, Douglas Reynolds, tried to get his son to go into his bedroom
        and go to bed. Without weming, Cody Reynolds picked up a solid-body guitar, swung it
        like an axe and struck his father mthe head. While Mr. Reynolds went into the bathroom
        to tend to the resulting gash, Cody went~ the kitchen where he found his mother. He
        picked up a steak knife that was on a counter and acconting to Mrs. Reynolds tried to
        hide that knife behind his arm. Mn. Reynolds was able to take the knife and put it on a
        counter. Cody picked up another knife and stabbed his mother in the chest. He then
        walked out ofthe house into the back yard

               Mr. Reynolds went outside after his son while Mrs. Reynolds called 911. She told
        the call taker that her son had just stabbed her and that her husband was also hurt. She
        said that her son was outside in the back yard.

               At 03:11:331, Royal Oak police units were advised that a stabbing had occmred at
        1027 Hoffinan involving a mother and son. Officer Ryan Addis, assigned to vehicle 802,
·._     acknowledged receiving the infonnation and irnrnediately drove toward the Hoflman
        address. Bnroute, dispatchers advised that the suspect was Cody, the 20 year old son, 1hat
        he was in the backyard of the home and that dad was believed to have been stabbed in the
        forehead. It took Officer Addis about 90 seconds to reach the area. Approachjng the
        Reynolds home from the east, he tumed west on E. Hudson from northbound Campbell. 2

                Officer Addis had driven west for a short distance when he saw a man on 1he north
        side of the s1reet between two parked cars. He stated that it looked like the man was
        trying to get into one of the cars. The man stepped into the street as the police car
        approached and Officer Addis could see that it was a young man who was not wearing
        shoes.

               Given the close proximiv to the scene of the stabbings, the early morning hom
        and the similarity in description of the suspect, Officer Addis stated that he believed the
        person he saw was the suspect in the stabbing, who was at that point about 280 feet from
        the back yard of the Hofmum address.



        1
        2
          Timesan 8XpJe8Sed in mDllary time. 1bus, 03: 11:33 is 3:11AM and 33 seconds.
         1027 Ho8maa is locatecl on the nodbeast comer ofHoffimm and E. Hudson. Bolman is the dmd street west of
._      Campbell. B. Budsoa ruu east and west off Campbell.



                                                                                           KH 000062 - Initial Disc1s
    Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19                             PageID.380         Page 9 of 15




-      Letter to D/Sgt. Robert Miller
       August 10, 2018
       Page4       ·

               Officer Addis stopped his car in the street and shmed a spotlight on Reynolds
       who began walking toward the police car.3 Reynolds was wearing a long sleeve pull over
       and pants. The shirt was not tuclced into the pants. Although Reynolds' hands were
       empty, Officer Addis stated that he could not tell whether Reynolds had a knife or some
       other concealed weapon. He drew his .40 caliber Glock service pistol and ordered
       Reynolds to stop.

              Reynolds ignored the order to stop and continued wallcing toward Officer Addis.
       The officer again told Reynolds to "stop right there." Reynolds took a couple of more
       steps toward the officer and then stopped. Officer Addis asked Reynolds ifhe was the
       one that had stabbed somebody. Reynolds nodded and said "Yes." See ROPD Vehicle
       802 in-car video.

               Officer Addis told Reynolds to put his hands on his head. Reynolds took a deep
       breath, dropped his head and walked several more steps toward the officer•. Officer Addis
       again ordered Reynolds to stop and to put his hands on his head. Reynolds complied but
       by the time he did so, he was just a few feet from the officer. See ROPD Vehicle 802 in-
       car video. Officer Addis stated that he stepped out and away from the patrol car in order
       to increase the distance between the two men.

             Officer Addis ordeled Reynolds to get down on the ground where he said he
      intended to hold Reynolds until other officers could arrive to assist. Of!icer Addis stated
      that Reynolds dropped to his knees with his arms in front ofhim. On tbe in-car
      recording, Officer Addis can be heard 11Jcing Reynolds ifhe still had the knife. R@.mo1ds
      did not ID!ffl!'. Reynolds was on the ground for about two seconds when, without
      warning, he sprang up and lunged at Officer Addis. According to Officer Addis,
      Reynolds said "fuck it" as he charged at him.

             Officer Addis quickly back-pedaled away from Reynolds. He stated that he
      tucked his pistol into his chest in order to prevent Reynolds from grabbing his firea11ll
      and braced, expecting that Reynolds was going to stab him in the neck. Reynolds
      continued coming at the officer and in response Officer Addis fired his pistol mitil
      Reynolds stopped charging him and fell to the ground.


      3
        Of6cer Addis' car. like those ofthe other marked lloyal Oak 11Dits 1bat responded, was equipped with an in-car

-     reconliDg system. A dash moumed camera providecl video and interior audio nconUng while a microphone wom by
      the o&icer pn,vided aclclltional audio recoldiDg.



                                                                                             KJ-1000063 - Initial        Discls
     Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19                                   PageID.381          Page 10 of 15




        Letter to D/Sgt. Robert Miller

·-      August 10, 2018
        PageS

               As indicated by the in-car video, the shooting occurred approximately 33 seconds
        after Officer Addis first pulled onto B. Hudson.

               Officer Addis kept Reynolds at gunpoint until other officers arrived. The officers
        then provided first aid until Reynolds was turned over to Royal Oak Fire Department
        paramedics. Reynolds was taken to Royal Oak Beaumont Hospital where he was
        eventually ~eclared dead.


                                                   Autopsy and Toxicology

               An autopsy was conducted bY. Dr. Bemamino Pacris, M.D., Oakland County
        Deputy Medical Examiner, at the Oakland Coum;y Medical Bxmiuer's Office. Dr.
        Pacris found that Reynolds sustained four gunshot wounds. There was one entrance
        wound in ~e chest and three in the back. None ofthe wounds would have been
        immediately incapacitating or fatal. The wounds did not exhibit soot or stippling,
        indicating that the gun was fired from a distance of greater than three feet. Three fired
        bullets were recovered during the autopsy. Those were 1nmed over to the sherifrs
        Forensic Laboratory for IDBlysis.4
                Dr. Pacris could not determine the chronological sequence of the wounds but
        based upon the trajectory ofthe wound to the chest, found that it was apparent that this
        was the first wound sustained. After entry, the bullet travelled through the left chest and
        left lung before lodging in the left back. As was explained by Dr. Pacris the path of this
        bullet was 1i'ont to back and downwmds and is consistent with Reynolds springing up
        ftom his hands and knees and lunging at Officer Addis.

                Blood samples taken during the autopsy were examined for the presence of drugs
        or alcohol. No alcohol was found, however, psilocin was found in Reynolds' blood.
        Psilocin is the active hallucinogenic component ofpsilocybin, a compound that occms
        naturally in about a dozen species of mushrooms. Both psilocin and psilocybin are
        classified ai"DBA Schedule I hallucinogens.



        •ne med bullets collected on autopsy wens examined bytbe        ocso     Ponmsic Laboratmy and compared to omcer
        Addis' senice pistol along wi1b five find sholl casinp and one filed bullet that were collected at the scene ofthe
        shoo1ing. Oflicer Addis' pistol was found to have fired all me shell casmgs. While the firecl bullets could not be
        COilClusively Identified as having been fired by the officer's plsto~ all of them abfblted slmDar class cbaracleristics
        that indicated that they coukl have been fired by the Glodc: pistol



                                                                                                     KH000064 -        Initial Discls
     Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19               PageID.382      Page 11 of 15




        Letter to D/Sgt. R.obert Miller
        August 10, 2018
        Page6

               Dr. Daniel Isenscbmid, Ph.D., is a forensic toxicologist employed by NMS Labs
        which analyzed the blood samples for the presence ofpsilocin. Because there is no
        reference data available for blood psilocin concentrations, the test results report only the
        qualitative presence ofpsilocin. However, Dr. Isenscbmid indicated that the testing
        revealed psilocin concentration in Reynolds' blood at 2.S times above the reporting limit.

               Psilocybin mushrooms are hallucinogenic and produce profound changes in
        consciousness and perception for 4-6 hours after consumption with peaks effects
        occurring 2-3 hours after ingestion. These effects vary widely based upon the mindset of
        the person consuming the mushrooms and the setting that they are in-the people around
        them and their environment. (Dr. Isenscbmid, citing Psilocybin Mushrooms Fact Sheet,
        January 2017, published by 1he Dmg Policy Alliance).

               B1i Lowell was. interviewed during the course of the investigation. He told
        detectives tbat he was with Reynolds along with two other friends on the night of the
        shooting. Lowell said that Reynolds consumed two grams ofpsilocybin mushrooms at
        some point during the evening and then wanted to go home to experience the effects.
        Lowell said that during the ride home, he and Reynolds had an intense philosophical
'-      argument about the nature of "love and religion." Lowell said that Reynolds was
        "worked up" about the how young people and religion were perceived.

               When they had anived at Reynolds' home, Lowell said to Reynolds "I love you,
        bro," as Reynolds was gettmg out ofthe car. Reynolds replied ''Do you really?"

               Lowell said that when he dropped Reynolds off he believed that Reynolds was
        affected by the mushrooms but he was not concemed about his mend. Lowell described
        the hallucinogenic effects of psilocybin as "coming in waves."

              Lowell was unwilling to discuss what he knew about where the mushrooms came
        1iom. All Lowell would say was that he bad allowed Reynolds to keep the drugs at bis
        home so that Reynolds' parents would n~ find them.

              Lowell described Reynolds as someone who never spoke badly of his parents.
        Lowell said that Reynolds often talked about how much he loved his parents and how
        appreciative he was of their support.




                                                                                KH000065 -    Initial Discls
             Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19              PageID.383     Page 12 of 15




                Letter to D/Sgt. Robert Miller
..........      August 10, 2018
                Page7
                                                 Reynolds' Background

                      Reynolds has a history of depression and attempted suicide. In February, 2014,
                Reynolds was hospitalized for depression and self-mflicted cutting marks OD his wrist.
                Reynolds reported that he was angry because his parents had found his marijuana.

                However, Mrs. Reynolds indicated that she was afraid to leave him alone for fear that he
                may hmt hhnsel£

                        In November, 2015, Reynolds was hospitalized for a suicide attempt following a
                break-up with his girlfriend. On admission, Reynolds said that he had taken 35-40 Xanax
                pills and drank two beers. At some point, Reynolds said that he thought about hurting
                both himself and others.

                       On February 25, 2017, at about 10:30pm, Reynolds was driving the wrong way on
                Woodward in Royal Oak. He collided with a vehicle turning onto Woodward. The
                driver ofthat vehicle sustained exltemely serious iajuries. Investigating officers found
                Reynolds to be highly intoxicated. A quantity of marijuana along with a marijuana
                grinder was found in the vehicle. A blood test found Reynolds to have a blood alcohol
·-              level of .247.

                      Reynolds was convicted of OWi Causing Serious lqjury. That offense is a felony
               punishable by up to five years in prison. Reynolds was sentenced to two years' probation
               and six months in the county jail. Upon release from jail Reynolds was required to wear
               an alcohol tether and not use drugs or alcohoL While conventional drug screening would
               reveal the use of alcohol or marijwma, those screens would not typically test for the
               presence of psilocin.

                      A ~ of Reynolds' bedroom after the shooting revealed one other item that
               might provide some insight into what he was experiencing that morning. Royal Oak
               Police Detective Carl Barretto assisted the sheriff's office in processing the scene. While
               searching Reynolds' bedroom, Det. Bmetto found and photographed a handwritten note
               on a desk in the room. On the note was written "1/3 l understand.., Below that the word
               "love" was written and then crossed out. At the bottom of the note was written "I hate
               my life."




                                                                                      KHoooo66 - Initial Discls
Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19                   PageID.384       Page 13 of 15




   Letter to D/Sgt. Robert Miller
   August 10, 2018
   Pagel        .
                                               Ao!!bari!
          At issue here is whether Officer Addis was legally justified in his use of lethal
   fo~. The question is whether the officer, based upon 1he circumstances, had an honest
   and reasonable beliefthat lethal force was imrnectiately necessary in order to protect
   himself:from death or serious iqjury. .

           Michigan law provides that an individual may use deadly force against another
   with no duty to first retreat if "The individual honestly and reasonably believes that the
   use of deadly force is necessary to prevent the imminent death of or imminent great
   bodily hapn to himself or to another individual." MCL 780972(1) (a). When deciding if
   Officer Addis acted in lawfbl self-defense, his conduct must be judged according to how
   the circumstances appeared to him at the time he acted.

           The Michigan Model Criminal Jury Instructions set forth the law regarding use of
   force in self-defense. CJI 7.15 provides a three-part test for reviewing the use of force in
   a situation like this one.
           F'mt, at the time he acted, [Officer Addis] must have honestly and ieasonably believed
           that he was in danger of being killed or seriously injured. If P..J belief was honest and
           reasonable, he could act Immediately to defend himself even If it tamed out later
           tllat he was wrong about how maeh danger be was ID. (Emphasis added). In deciding
           if [Officer Addis'] belief was honest and reasonable, you should consider all the
           circumstances as they appemecl to [him] at the time.

           Second, a pemon may not kill or seriously iDjme another person just to protect bbnself
           against what seems like a threat ofonly minor iqjury. [Officer Addis] must have been
           afraid of death or serious physical iqjmy. When you decide if [Officer Addis] wu afraid
           of ••• these, you should consider all the chcumstances: the condition of the people
           involved, includmg their relative strength.~ the other person was armed with a
           dangerous weapon or had some other means of iqjming the officer, the nature ofthe other
           person's attack or threat and whether [Officer Addis] knew about any previous violent
           acts or threats made by the other person.

           Third, at the time he acted, [Oflicer Addis] must have honestly and reasonably believed
           that what he did was immediately necessary. Under the law, a person may only uSe as
           much force as he thinks is necessary at the time to protect birnsel£ When you decide
           whether the amount offolee used seemed to be necessary, you may consider whether
           [Officer Addis] knew about any other ways ofprotecting himsel( but you may also
           consider how 1he excitement of the moment affected the choice the defendant made.

   CJI 7.IS Use of Deadly Force in Self-Defense



                                                                               I<H000067 -   Initial Discls
         Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19              PageID.385     Page 14 of 15




            Letter to D/Sgt. Robert ~er
....._      August 101 2018
            Page9

                   Here, Officer Addis was responcting to a report oftwo people being stabbed by
            their 20 year old son. Within seconds ofreceiving that call, Officer Addis confronted the
            suspect a short distance from the scene. Reynolds was walking toward the officer and
            was twice ordered to stop before he complied. When asked if Reynolds was the one who
            had stabbed somebody, Reynolds nodded and said "yes."

                   Given this infonnation, it was reasonable for Officer Addis to assume that
            Reynolds was armed. the knife Reynolds used to stab his parents could have been
            concealed under Reynolds' shirt, in his shirt sleeve or in bis pants and when asked where
            the knife was, Reynolds would not answer. Until Officer Addis could ensure that
            Reynolds wu •mBDDed, his decision to deploy his pistol in order to defend himself
            against the pOSSl"bfilW of an hnrnediate deadly attack was reasonable as well.

                   Reynolds' subsequent behavior added to Officer Addis's belief1bat Reynolds was
            armed. Reynolds hung bis head, took a deep breath and started walJdng toward Officer
            Addis after having been ordered to stop. Reynolds was again ordered to stop, then to put
            his hands on his head and to get down on the ground. He did so momentarily, only to
            spring up and hmge at Officer Addis while saying "tuck it." Officer Addis stated that he
            backed away, bracing himself because he believed that he was about to stabbed in the
            neck and began firing. He continued tiring until Reynolds fell to the ground,
            incapacitated and no longer a threat.

                   The evidence supports Officer Addis' belief that Reynolds posed an immediate
            threat of death or serious physical injury and that his use of force was immediately
            necessary to protect himse1£

                   The law does not require a person to retreat in the &ce of a sudden and violent
           attack or where the person reasonably believes that an attacker is about to use a deadly
           weapon. SeeMCL 780.972(1) and CJI 7.16 Duty to Retreat to Avoid Using Deadly
           Force. Likewise, a person may legally use lethal force to stop an attacker who turns out
           to be 1rnarmed if the person attacbd reasonably believes that the attacker was armed.
           See CJI 7.15 Use of Deadly Force in Self-Defense. Thus, in the face of a sudden, violent
           attack by a person who had reportedly just stabbed two people and who was reasonably
           presumed to be armed, Officer Addis could immediately respond with lethal force
           because it was apJ>arently necessary to prevent his death or serious injury•



._




                                                                                 KHoooo68 - Initial Discls
     Case 2:18-cv-13669-GAD-EAS ECF No. 30-3 filed 08/28/19            PageID.386     Page 15 of 15




        Letter to D/Sgt. Robert Miller
        August 10, 2018
        Page 10

                                              Conclusion
               Having reportedly just stabbed his parents, Officer Ryan Addis confronted Cody
        Reynolds walking away ftom the scene of the assaults. Reynolds disregarded Officer
        Addis' initial orden to stop and continued walking toward him. Ofli=- Addis tried to
        back away from Reynolds and ordered him to the ground. Reynolds complied only
        briefly before he suddenly and without warning, sprang up and lunged at Officer Addis.
        Believing that he was about to stabbed by Reynolds, Officer Addis began firing and
        continued firing until Reynolds DO longer posed an apparently deadly threat.

                The evidence produced by your investigation supports the conclusion that Officer
        Addis had a reasonable belief that Cody Reynolds posed an immediate threat of death or
        serious physical injury. The officer's use of force was therefom reasonable under the
        circumstances even though it turned out later that Reynolds was no longer armed with the
        knife that he had used to stab his mother. Thus, Officer Addis was amDg in lawibl self.
        defense. The death of Cody Reynolds tbe.refme constitutes justifiable homicide and as a
        result DO crirniuaJ charges will be authorized in connection wit\1 this case•

._            With the exception of the Prosecutor's Office case file in Pg,le y Cody Reynolds,
        CR 17-263597/PO 17-44709, I am.retumingthe investigative materials that were
        submitted for review.




        IDP/ad
        cc: File




~-
                                                                            KH.000069 - Initial Discls
